Title: To George Washington from Samuel Huntington, 12 June 1780
From: Huntington, Samuel
To: Washington, George



sir,
Philadelphia June 12. 1780

I am this Hour honoured with your Excellency’s Favour of the 10th Instant.
The last Evening I received Intelligence from Governor Livingston somewhat similar, respecting the Movements of the Enemy in the Jerseys, which was communicated to Congress & President Reed, that the Militia of this State might be in readiness to march on the shortest Notice from your Excellency.
President Reed informs me this Day, that the light Horse in this City, & the Militia in several Counties in this State, are ordered to be in readiness to march on the shortest Notice.
We are still in Suspense, having no certain Accounts respecting the Fate of Charlestown, but a Variety of reports in Contradiction to each other.
I do myself the Honour to enclose a Paragraph extracted from the Williamsburgh Gazette of the 3d Instant, which is one of the latest Pieces of Intelligence, and puzzling, & problematical as others heretofore received. I have the honour to be with every Sentiment of respect and Esteem your Excelly’s most hbble servt

Sam. Huntington

